internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-126488-00 date date distributing controlled shareholder shareholder shareholder shareholder shareholder shareholder shareholder estate_trust x y business a state b a b c plr-126488-00 d e f this letter responds to your date request for rulings on certain aspects of a proposed transaction the proposed transaction the information submitted in such request and subsequent correspondence is summarized below the rulings contained in this letter are based upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts distributing and its wholly owned subsidiary controlled each conduct business a distributing’s only outstanding_stock is voting common controlled has two outstanding classes of stock voting common and non-voting common distributing stock is owned by group which consists of shareholder shareholder who is the child of shareholder and shareholder sec_3 and who hold stock beneficially for x who is also a child of shareholder group which consists of shareholder and shareholders and who hold stock beneficially for y who is shareholder 5's child estate and trust shareholder and shareholder are co-personal representatives of estate which holds approximately f of distributing’s stock over the next several years approximately of the distributing and controlled stock held by estate will be redeemed in sec_303 redemptions for purposes of any shareholder vote with respect to distributing shares owned by estate will not be counted if shareholder and shareholder as co-representatives are deadlocked as to how to vote the distributing stock held by estate upon the termination of estate all of the remaining distributing stock held by estate will be distributed to shareholder and all of the controlled stock held by estate will be distributed to shareholder shareholder and shareholder are each b beneficiaries of trust which holds approximately c of distributing’s stock under the governing provisions of trust the trustees must administer the assets for the benefit of all the beneficiaries of trust but the trustees are not required to follow any directions or requests of such beneficiaries such provisions do not give the beneficiaries the power to remove a trustee upon termination of trust the distributing stock held by trust will be distributed to shareholder if living and otherwise to his issue and the controlled stock held by plr-126488-00 trust will be distributed to shareholder if living and otherwise to her issue we have received financial information indicating that business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years serious disputes have arisen between shareholder and shareholder that are having an adverse effect on the day-to-day operation of distributing to eliminate these disputes the parties have proposed the following transaction the proposed transaction which has been partially completed i distributing recently transferred a percent of its business a assets to newly formed controlled in exchange for all the controlled stock and the assumption by controlled of related liabilities the transfer ii distributing will distribute the controlled voting_stock to each member of group in exchange for all of their distributing stock and will distribute controlled non- voting_stock to each of estate and trust in exchange for a percent of each of their respective holdings of distributing stock the distribution after the distribution trust will own c and estate will own f of distributing’s outstanding_stock effective immediately after the distribution trust will give shareholder an irrevocable proxy for the term of trust with regard to the voting of the distributing shares held by trust for the duration of trust neither the bylaws nor the articles of incorporation of distributing will be amended to increase the required_percentage of votes needed for shareholder approval of any matter requiring shareholder approval thereunder in addition distributing’s board_of directors will not attempt to affect the required level of shareholder approval with respect to any matter presented to shareholders for a vote through any other means under the law of state b shareholder has agreed not to participate in the affairs of distributing or to attempt to influence the trustees of trust concerning any shareholder vote by distributing shareholders representations the taxpayer has made the following representations concerning the transfer and distribution a the fair_market_value of the controlled stock received by each of shareholder shareholder shareholder estate and trust collectively the exchanging shareholders will approximately equal the fair_market_value of the distributing stock surrendered by the shareholder in the exchange plr-126488-00 b no part of the consideration to be distributed by distributing will be received by the exchanging shareholders as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of business a represents its present operations and there have been no substantial operational changes since the date of the last financial statement submitted d following the distribution distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing before the consummation of the proposed transaction e the distribution will be carried out to eliminate shareholder disputes that if permitted to continue would jeopardize the operation and continued success of business a the distribution is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in either distributing or controlled after the distribution except as described above regarding sec_303 redemptions and the termination of estate and trust and except that shareholder and shareholder may at some time transfer some of his or her distributing or controlled stock as gifts to such respective shareholder’s spouse or lineal_descendants g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than any sec_303 redemptions described above and other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except as described above and except in the ordinary course of business i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the transfer will or did at the time of transfer as the case may be in each instance equal or exceed the liabilities assumed as determined under sec_357 of the internal_revenue_code by controlled j the liabilities to be assumed or which as the case may be have been assumed as determined under sec_357 in the transfer were incurred in the ordinary course of business and are associated with the assets being transferred plr-126488-00 k the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction m no intercorporate debt will exist between distributing and controlled at the time of or after the distribution n payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o no two parties to the proposed transaction are investment companies as defined in sec_368 and iv p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled q distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 rulings based solely on the information submitted and representations set forth above we rule as follows the transfer followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the transfer sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the transfer sec_1032 plr-126488-00 the basis of each asset received by controlled in the transfer will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the transfer will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the exchanging shareholders on the distribution sec_355 the basis of controlled stock in the hands of each of each member of group will equal the basis of the distributing stock surrendered by such shareholder in exchange therefor sec_358 the aggregate basis of the distributing and controlled stock in the hands of each of estate and trust immediately after the distribution will in each case equal the basis in the distributing stock held by such shareholder immediately before the distribution allocated in proportion to the fair_market_value of the distributing and controlled stock held by such shareholder immediately after the distribution in accordance with sec_358 sec_358 and sec_1_358-2 the holding_period of controlled stock received by each exchanging shareholder will include the holding_period of the distributing stock surrendered in the exchange provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 caveats and procedural statements no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter plr-126488-00 to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under the power_of_attorney on file in this office copies of this letter are being sent to distributing’s authorized representative sincerely yours associate chief_counsel corporate by stephen p fattman chief branch
